DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/26/2017. It is noted, however, that applicant has not filed a certified copy of the CN201711013952.7 application as required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 05/11/2022 is acknowledged.  The traversal is on the ground(s) that reference Sighu does not teaches the amended limitation “wherein the microforging device moves relative to the material conveyor between a hot forging position and a cold forging position farther away from the material conveyor than the hot forging position”, and therefore applicant indicated the amended limitation is the common special technical feature of Group I and Group II.  This is not found persuasive because Group I and Group II lack unity of invention, because even though the inventions of these groups require the technical feature of additive manufacturing system/method, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sidhu. In addition, the newly added limitation is taught by Sidhu. Sidhu teaches the microforging device  (hydraulic impact treatment tools 7) moves relative to the material conveyor (powder delivery system 5) between a hot forging position and a cold forging position farther away from the material conveyor than the hot forging position (This is an intended function of the hydraulic impact treatment tools. See page 13, lines 5-7 “Having the impact treatment tools be independently controllable, mounted on articulated robot arms, and having drill bits having relatively small tips tends to allow for targeted impact treatment”. Hence, the hydraulic impact treatment tools 7 can be manipulated to movable relative to the powder delivery system 5 between any two positions of the workpiece, such as a position farther away from the material conveyor than the other position. Therefore, Group II (claim 9-11 and 13-20) is withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations
“the microforging device further comprises a third forging hammer” in claim 4
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 21 is objected to because of the following informalities:  
“wherein the microforging device is adaptive to move relative to the material conveyor in response to the energy beam used” should read “wherein the microforging device is adapted to move relative to the material conveyor in response to the energy beam used.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an energy source configured to direct an energy beam toward the material” in claim 1;
“an smoothing device movable along with the microforging device, for smoothing the solidified part forged by the microforging device” in claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The para.[0020] of the specification discloses “The energy source 116 can be any device or equipment capable of providing an energy beam suitable for additive manufacturing. Specific examples of the energy beam include, but are not limited to, a laser beam, an electron beam, and an arc beam. ”
The para.[0027] of the specification discloses “The polishing device may comprise a micro-grinding wheel or a micro-milling cutter to smooth the forged portion. “
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sidhu (WO 2016092253) (cited in IDS).

    PNG
    media_image1.png
    516
    685
    media_image1.png
    Greyscale

Regarding claim 1, Sidhu teaches an additive manufacturing system (the system shown in fig.1), comprising: 
a material conveyor (powder delivery system 5) configured to feed a material (See fig.1 and  page 6, line 17 “The powder delivery system 5 delivers powder to the vicinity of the laser focal point 8”); 
an energy source (laser 4) configured to direct an energy beam toward the material, the energy beam to fuse at least a portion of the material to form a solidified part (See page 1, line 26 “Powder is melted to this shape and solidifies to a layer of metal on the work piece in the desired shape.” and  page 6, line 13 “The laser 4 is focused upon a focal point 8 on an upper surface 9 of the work piece 1, whereby to melt the surface 9 to form a weld pool. ”); and 
a microforging device (hydraulic impact treatment tools 7) movable along with the material conveyor for forging the solidified part (See page 7, lines 5-6 “The cooled bead is then treated by the hydraulic impact treatment tools 7 to reduce residual stress and modify the microstructure of the work piece 1 .”), wherein the microforging device (hydraulic impact treatment tools 7) comprises a first forging hammer (one of the hydraulic impact treatment tools 7) configured to impact the solidified part to generate a first deformation and a second forging hammer (the other one of the hydraulic impact treatment tools 7) configured to impact the solidified part to generate a second deformation greater than the first deformation (See page 4, line 6 and page 8, lines 11-15, the impact frequency and the impact force of hydraulic impact treatment tools 7 are independently controllable. Hence, the hydraulic impact treatment tools 7 can be manipulated to one of the hydraulic impact treatment tools 7 generate a deformation greater than the other hydraulic impact treatment tools 7 by operator.), and wherein the microforging device (hydraulic impact treatment tools 7) is movable relative to the material conveyor between a hot forging position and a cold forging position farther away from the material conveyor than the hot forging position [Examiner’s note: since the claim does not clearly define the “hot forging position” and the “cold forging position”, Examiner interpreted the “hot forging position” and the “cold forging position” are merely two different position on the workpiece. See page 13, lines 5-7 “Having the impact treatment tools be independently controllable, mounted on articulated robot arms, and having drill bits having relatively small tips tends to allow for targeted impact treatment”. Hence, the hydraulic impact treatment tools 7 can be manipulated to movable relative to the powder delivery system 5 between any two positions of the workpiece, such as a position farther away from the material conveyor than the other position.]

Regarding claim 3, Sidhu teaches the first forging hammer is configured to impact the solidified part at a position about 2mm to about 9mm from a molten pool where the material is fused, when the microforging device is at the hot forging position, and the first forging hammer is configured to impact the solidified part at a position more than about 9mm from the molten pool, when the microforging device is at the cold forging position [Examiner’s note: As discussed in claim 1, the hydraulic impact treatment tools 7 mounted on articulated robot arms. Hence , the hydraulic impact treatment tools 7 can be manipulated to be arranged to any positions including a position about 2mm to about 9mm from a molten pool and 9mm from the molten pool.]

Regarding claim 6, Sidhu teaches the energy beam is selected from the group consisting of a laser beam, an electron beam, an ion beam and a combination thereof (See the discussion on claim 1, Sidhu teach the energy beam is a laser beam.).

Regarding claim 7, Sidhu teaches the material conveyor (powder delivery system 5) comprises a powder feed nozzle (deposition nozzle 11) coaxial with the energy beam (See fig.1, the deposition nozzle 11 is coaxial with the laser beam).

Regarding claim 8, Sidhu teaches the material conveyor (powder delivery system 5) comprises a wire feed unit (delivery lines 14) coaxial with the energy beam (See fig.1, the delivery lines 14 is coaxial with the laser beam)

Regarding claim 21, Sidhu teaches the microforging device is adaptive to move relative to the material conveyor in response to the energy beam used [Examiner’s note: As discussed in claim 1, t the hydraulic impact treatment tools 7 is capable to move relative to powder delivery system 5.]

Regarding claim 22, Sidhu teaches the first forging hammer is configured to impact the solidified part at a frequency from 2Hz to about 10Hz, and wherein the second forging hammer is configured to impact the solidified part at a frequency from 10Hz to about 50Hz (See page 8, lines 11-13 “The hydraulic impact treatment tool 7 is configured to cause the tip of the drill bit 20 to impact with the workpiece 1 with a frequency of between 1 and 20Hz, for example 10Hz.” Hence,  one of the  hydraulic impact treatment tools 7 is capable to impact at a frequency 2-10Hz, and the other hydraulic impact treatment tools 7 is capable to impact at a frequency 10-20Hz.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidhu (WO 2016092253) (cited in IDS).
Regarding claim 4 ,Sidhu does not explicitly teach the microforging device further comprises a third forging hammer configured to further impact the solidified part and generate a third deformation greater than the second deformation.
However, Sidhu teaches microforging device comprising two hydraulic impact treatment tools that could independently control impact force. It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add a third hydraulic impact treatment tool to the additive manufacturing system of Sidhu, so that the third hydraulic impact treatment tool  can generate a third deformation greater than the second deformation of the second hydraulic impact treatment tool, in order to improve the efficiency of the impact treatment of the workpiece and the simultaneous striking of the of certain impact regions by multiple hydraulic impact treatment tools tends reduce or eliminate unwanted deformation of the workpiece (page 10,lines 25-27 of Sidhu), since it has been held that mere duplication of the working parts of a device involves only routine skill in the art.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidhu in view of Demos (US 2017/0165789) (cited in IDS).
Regarding claim 5, Sidhu does not explicitly teach an smoothing device movable along with the microforging device, for smoothing the solidified part forged by the microforging device.
However, Demos teaches in the same field of endeavor of an additive manufacturing system (additive manufacturing system 300; see fig.3) comprising an smoothing device (third laser 314) for smoothing a solidified part (See para.[0136] “lasers have been used in the context of improving the damage threshold of optical materials, for the production of low cost manufacturing of optical components and for the polishing of metal surfaces.”)

    PNG
    media_image2.png
    640
    457
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the additive manufacturing device of Sidhu with a laser for polishing the metal surface as taught by Demos, in order to improve in terms of its crystalline structure, quality of the surface and residual stresses of the metal surface (See para.[0136] of Demos).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761